Mr. Chief Justice Shope delivered the opinion of the Court: This was an action of debt, brought in the name of the People of the State of Illinois, for the use of the State Board of Health, against “Blue Mountain Joe,” before a justice of the peace, in Clark county. An appeal was taken from the judgment of the justice of the peace to the county court of that county, where a trial was had by jury, and resulted in a verdict and judgment for the defendant. The plaintiff below prosecutes this appeal from that judgment. A motion was entered in this court to dismiss the appeal in this cause upon the following grounds: First, from the record it does not appear that a crime, a franchise, a freehold, or the validity of a statute, is involved, or that this court has jurisdiction ; second, the appeal in this cause was improperly and improvidently taken to the Supreme Court; third, this proceeding is in its nature criminal, being punishable by fine, and comes within the spirit of the law forbidding appeals or writs of error by the People, or the twice putting defendant in jeopardy. The suit is brought under the 11th section of the act of June 16, 1887, in force July 1, 1887, entitled “An act to regulate the practice of medicine in the State of Illinois.” The acfi. provides for the recovery of the penalty therein imposed, in an action of debt, before any court of competent jurisdiction. It is a civil proceeding for the recovery of a penalty, and no further attention need be given the third ground upon which the motion is predicated. By the 88th section of the Practice act, as amended in 1879, appeals from and writs of error to the circuit courts and county courts, in all criminal cases above the grade of misdemeanors, and in cases in which a franchise or freehold, or the validity of a statute, or the construction of the constitution is involved, and in all cases relating to revenue, or in which the State is interested as a party or otherwise, shall be taken directly to and prosecuted from the Supreme Court. It follows, therefore, if the validity of the statute under which this suit is brought is involved, the appeal was correctly prosecuted to this court. Some consideration of the record will be necessary to a determination of this question. The facts are, substantially, that the defendant, with a band of music, and some Indians, either real or pretended, was in Marshall, in Clark county, some time in April, 1888, and was engaged in selling medicine, being then located in the Opera Hall. He left there and went to Terre Haute, Indiana, was gone about a month and returned to Marshall. Upon his return he located in a grove near the town, where he put up tents, consisting, as it was shown, of a medicine tent, a business tent, a cooking tent, and some seven or eight single tents used as sleeping apartments, and also a show tent, fenced with barbed wire, in front of which he erected seats and a stage; that he paraded the streets twice a day with his band of music and Indians, and gave free shows at night, consisting of music, singing, jokes, wire-walking and other performances ; that after he got the crowd interested he would advertise his medicines,—tell what they were good for and what diseases they would cure. Distribution would then be made of the medicine to his aids, and they would carry it through the crowd for sale. They sold it in the audience anywhere, and to anybody who would buy. Plaintiff offered to show that the defendant had men traveling with him to make sales of the medicine, and also to show that the defendant professed, at his meetings, that by the use of his various medicines he could cure rheumatism, kidney disease and other diseases, and also that he sold these medicines for the cure of such diseases,—to the proof of each of which matters counsel for defendant objected, and the court sustained the objection. It was shown that the defendant circulated advertisements of the remedies he was selling, one of which, in pamphlet form, was produced and shown to the witnesses, and identified, and is preserved in the record. Counsel for the plaintiff offered to read such pamphlet to the jury, having first shown it to be one of the advertisements of his remedies distributed by the defendant. Upon objection by the defendant, the court held the same incompetent. Indeed, the court refused to permit any proof to be made, upon the ground, as stated by the court, as is shown by the record, that the 11th section of the law was unconstitutional and void. The court instructed the jury to return a verdict for the defendant, which was done. It was clearly competent, if the section of the statute under ■consideration is valid, to show the defendant was an itinerant vender of drugs, nostrums, ointments, or appliances of any kind “intended for the treatment of disease or injury.” The ■question of whether he was such itinerant vender was a question of fact, to be determined by the jury in view of all the facts and circumstances proved. That the facts offered to be proved tended to establish the guilt of the defendant of the acts prohibited by this section of the statute, is unquestioned. It is apparent that the only theory upon which the action of the court can be sustained is, that the legislative •enactment under consideration was void. The court so expressly held. It is equally clear, therefore, that the validity •of this section of the statute is involved. We said in Chaplain v. Highway Comrs. 126 Ill. 264, that “where it can be seen that the constitutional question raised is one which will he fairly regarded as debatable, we think the question of the-validity of a statute becomes involved in the case, within the-meaning of the statutes regulating jurisdiction of appeals. ”" From what has been said, it is apparent that to determine this case we must determine the validity of this statute. lithe statute is void, the action of the court was right. If it' is a valid law, such action was as clearly erroneous. It remains-only to determine the question of the validity of the statute. The section under consideration provides that “any itinerant vender of any drug, nostrum, ointment, or appliance ofany kind intended for the treatment of disease or injury, * * * shall pay a license, to be collected by the State Board of Health, in the name of the People of the State of Illinois, for the use of said board,” and makes provision for-issuing a license by said board. The act then provides, that “any such itinerant vender who shall vend or sell any such drug, nostrum, ointment or appliance without having a license so to do, shall, if found guilty, be fined in any sum not less than $100 and not exceeding $200 for each offense, to be recovered in an action of debt,” etc. It is not suggested that the power here sought to be exercised falls within any limitation upon the power of the legislature by either the State or Federal constitution. It would seem to fall clearly within the-police power of the State. (Williams v. The People, 121 Ill. 84.) It is, however, insisted that the subject matter of this section is not embraced in the title of the act, and is therefore void, under the provisions of section 13 of article 4 of the State constitution, the first clause of which is as follows :■ “No act hereafter passed shall embrace more than one subject,, and that shall be expressed in the title.” It has been uniformly held by this court, that if the subject of the act be expressed in the title in general terms, it will be sufficient, under the provision of the constitution quoted. (Johnson v. The People, 83 Ill. 431; Potwin v. Johnson, 108 id. 70; Timm v. Harrison, 109 id. 593; Mix v. Illinois Central Railroad Co. 116 id. 508; Blake v. The People, 109 id. 508.) “The general purpose of this provision of the constitution is-accomplished when the title is comprehensive enough to reasonably include as falling within that general subject, and as-subordinate branches thereof, the several objects which the statute assumes to effect.” Potwin v. Johnson, 108 Ill. 70, See, also, The People v. Hazelwood, 116 Ill. 319; Johnson v. The People, 83 id. 431; The People ex rel. v. Wright, 70 id, 388; Guild v. City of Chicago, 82 id. 473. If, therefore, the-subject matter of the section under consideration is germane to the general subject expressed in the title, or forms a subordinate branch or part of such general subject, it must be held as embraced within the title of the act. The title of the act is, “An act to regulate the practice of medicine in the State of Illinois.” To practice is to exercise a calling or profession. It is the application of science or knowledge to the wants of men in the recurring incidents of life, as, in the practice of law or of medicine. (Webster.) The practice of medicine includes the application of the knowledge-of medicine, of disease and of the laws of health. The terms employed in the title of the act are sufficiently broad and comprehensive to include within its scope the entire range of practice of the medical profession. “To regulate” necessarily means to establish certain rules and restrictions by which the-practice of medicine is to be governed in this State. To regulate is to adjust by rule, to subject to governing principles, or to restrict within certain rules and limitations. Within the regulation of the practice of medicine must necessarily fall the right to determine, or to provide means for the determination of, who may lawfully exercise the right to-practice medicine, and to establish such rules as shall determine what shall and what shall not be regarded as legitimate practice of the profession. The statute was passed to protect the health and promote the welfare of society, and to protect it ■from imposition and fraud. The purpose was to prohibit and punish fraud, deception, charlatanry and quackery in the practice of the profession of medicine,—to prevent empiricism, .and bring the practice of medicine under such control that, as dar as practicable, the ignorant and unscientific practitioner .should be excluded. The right to prescribe medicines for the •cure of diseases, and to administer them, falls clearly within "the practice of medicine; and the regulation of the sale of •drugs and nostrums by itinerant venders as clearly falls within the purpose of the act, as expressed in its title. Here, the •defendant, traveling from place to place with a band of music, .and collecting the people together, not only in his speeches, but by advertisements and pamphlets, was prescribing and vending remedies and nostrums for the cure of disease. The symptoms of disease were set forth. Ten different remedies, •capable of curing substantially all of the ills to which the human family is subject, were extolled and prescribed, while ■certificates of marvelous cures by these remedies were displayed. Not only do we think that the section of the Medical Practice act under consideration was not unconstitutional because the subject matter of it was not included within the title of the act, but the offered evidence clearly tended to show that the defendant had been guilty of violating its provisions. It follows, therefore, that the court erred in sustaining objection to the offered testimony, and in directing a verdict for the defendant. The judgment of the county court is reversed, and the cause remanded to that court for further proceedings. Judgment reversed.